It would be difficult to conceive of a case of more unreasonable neglect on the part of the plaintiff herself and of her attorney to prosecute than appeared here. (Meyer v. Crimmins, 135 App. Div. 911.) The plaintiff has by no means successfully explained that delay. Therefore, the order-appealed from is reversed, with ten dollars costs and disbursements, and the motion to open the default and set aside the judgment is denied, with ten dollars costs. Jenks, P. J., Carr, Stapleton, Mills and Putnam, JJ., concurred.